Henry, o .
This is a suit against defendants to recover delinquent city taxes assessed against 'William Kinney on in-lots Nos. 115,118,119, in said city, and to enforce a lien against said lots. A demurrer to the petition was sustained, and the city has appealed.
In the case of the City of Jefferson v. Whipple, 71 Mo. 519, it was decided that the city had no lien for taxes, but that the city could maintain an action against the owner of a lot for the taxes assessed thereon against him. In that case it was held that no cause of action was stated against the defendant, because of the vagueness of the description of the property assessed. It was described as: “ Part of in-lot No. 831, on the plat of said city.” In the case at bar, no cause of action is stated against the defendants, because it is alleged in the petition that the taxes were assessed against William Kinney. The defendants are not personally liable for the taxes, although they may be owners of the lots. If the taxes had been assessed against the defendants, and they, at the time they were so assessed, owned the lots, and the petition had so alleged, it would have stated a cause of action, although, in the petition, the city claimed a lien for the taxes, which did not exist, and sought to enforce it against the lots. The judgment is affirmed.
All concur.